NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 23 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    19-30073

                Plaintiff-Appellee,             D.C. No. 1:18-cr-00020-SPW-1

 v.
                                                MEMORANDUM*
ALEXANDER GREYBULL,

                Defendant-Appellant.

                   Appeal from the United States District Court
                           for the District of Montana
                    Susan P. Watters, District Judge, Presiding

                           Submitted October 15, 2019**

Before:      FARRIS, LEAVY, and RAWLINSON, Circuit Judges.

      Alexander Greybull appeals from the district court’s judgment and

challenges the 180-month sentence imposed following his guilty-plea convictions

for conspiracy to possess with intent to distribute methamphetamine, in violation of

21 U.S.C. § 846; possession with intent to distribute methamphetamine and



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
cocaine, in violation of 21 U.S.C. § 841(a); possession of a firearm during a drug

trafficking offense, in violation of 18 U.S.C. § 924(c); and being a felon in

possession of a firearm and ammunition, in violation of 18 U.S.C. § 922(g).

Pursuant to Anders v. California, 386 U.S. 738 (1967), Greybull’s counsel has filed

a brief stating that there are no grounds for relief, along with a motion to withdraw

as counsel of record. We have provided Greybull the opportunity to file a pro se

supplemental brief. No pro se supplemental brief or answering brief has been

filed.

         Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

         Counsel’s motion to withdraw is GRANTED.

         AFFIRMED.




                                          2                                     19-30073